J-S48025-14




COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

BASHEIR FAKHA EDWARDS,

                            Appellee                 No. 2183 MDA 2013


                Appeal from the Order Entered October 25, 2013
                in the Court of Common Pleas of Luzerne County
               Criminal Division at No.: CP-40-CR-0000294-2013


BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

DISSENTING STATEMENT BY PLATT, J.:              FILED SEPTEMBER 18, 2014

        Because I believe that there was sufficient reasonable suspicion to

justify the motor vehicle stop at issue, I respectfully dissent.    I would

reverse the grant of suppression and remand for trial.

        Sergeant Dale Binker, an experienced police officer, was parked in a

deserted parking lot at 1:17 a.m.; none of the businesses who used the lot

were open. (See N.T., 10/22/13, at 4-6, 18). Sergeant Binker observed a

car, driven by Appellant, traverse the parking lot at a higher than average

speed and then pull onto a dirt access road leading to land owned by

Canadian Pacific Railway and a wooded area.         (See id. at 5-6).   Areas

surrounding the access road and the woods are private property. (See id.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S48025-14


at 5-6; 21-22).       The area is a high-crime area.         (See id. at 6, 25).

Specifically, Sergeant Binker testified that, in the area at issue, it was

common to have numerous stolen cars, illegal dumping, poaching. (See id.

at 6, 15). Sergeant Binker also stated that, because of the wooded location,

he was concerned about the possibility of a girl being in the car and being

raped. (See id. at 15-16).

     I believe that this evidence is sufficient to establish reasonable

suspicion. See Commonwealth v. Downey, 39 A.3d 401, 406 (Pa. Super.

2012), appeal denied                                                           lity of

the circumstances, courts must also afford due weight to the specific,



experience    and    acknowledge    that    innocent    facts,   when    considered

collectively, may permit the investigative d

Commonwealth v. Brown, 23 A.3d 544, 551 (Pa. Super. 2011) (en banc)

(combination of experienced police officer and suspicious, although not

illegal behavior of appellant was sufficient to justify automobile stop);

Commonwealth v. Hayes, 898 A.2d 1089, 1094 (Pa. Super. 2006)



innocent behavior, that alone does not make the investigatory detention



     I   would    conclude   that   here,   based   upon     the   totality   of   the

circumstances,      the   Commonwealth      presented    sufficient   evidence      of


                                      -2-
J-S48025-14


suspicious activity for Sergeant Binker, based on his training and experience,

to establish reasonable suspicion that criminal activity was afoot. Therefore,

I would reverse the decision of the trial court granting suppression and

remand for trial.

      Accordingly, I respectfully dissent.




                                     -3-